Citation Nr: 9916563	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had two periods of active duty; from April 1979 
to April 1985 and April 1985 to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

At a hearing before the Board in March 1999, the veteran 
raised the matters of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder, an increased rating for lumbosacral strain, and a 
total disability rating due to individual unemployability.  
These matters have not been developed for appellate review 
and are referred to the RO for appropriate action.  


FINDING OF FACT

The claim for service connection for a heart disability is 
not plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a heart disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran has alleged that a post-service heart disorder 
was secondary to a service-connected back disability.  
Service medical records show that the veteran  reported chest 
pain in October 1985.  An electrocardiogram (ECG) was normal.  
Service medical records are otherwise negative for treatment 
or diagnosis of a heart disorder.  A Report of Medical Board 
dated October 1988 shows that the veteran began experiencing 
postpartum low back pain in January 1984.  The pain began in 
the sacral area and occasionally shot down the posterior 
portion of the left leg.  Numerous treatment modalities were 
unsuccessful.  As a result of the pain, the veteran was 
placed at a desk job for approximately a year and a half 
prior to discharge.  The Medical Board examination was 
essentially within normal limits except that forward flexion 
of the back was limited.  

A VA physical examination in May 1989 revealed a normal 
cardiovascular system.  Blood pressure readings were 120/80 
and 120/86.  Chest x-rays were negative for abnormality.  An 
EKG revealed normal sinus rhythm and marked sinus arrhythmia.  
No cardiovascular disease was identified.  

Private medical records show that the veteran had a 
myocardial infarction in May 1995.  The veteran reported to 
the emergency room of a private hospital with acute onset 
substernal chest pain which resolved after aspirin and 
nitroglycerin were given in the emergency room.  The treating 
physician found the veteran's condition most consistent with 
unstable angina with possible underlying coronary artery 
disease.  The report of history and physical examination 
noted the veteran's earlier back injury.  The diagnosis was 
anteroseptal myocardial infarction.  The veteran was 
subsequently transferred to the VA Medical Center (MC) in 
Albuquerque, New Mexico.  

An August 1995 private medical record indicates that the 
veteran returned to the same hospital complaining of 
recurrent chest pain of approximately five and a half-hour in 
duration.  She was treated for unstable angina and evaluated 
for a recurrent myocardial infarction.  Initial studies were 
normal.  The veteran's pain was relieved with intravenous 
nitroglycerin.  A history indicated that risk factors were 
previous smoking and a strong family history of premature 
heart disease.  

The veteran testified before the undersigned Member of the 
Board in March 1999.  At that time it was alleged that the 
veteran's heart disability was directly service connected.  
The veteran testified that she was treated between the years 
of 1979 and 1981, while at her first command.  She testified 
that she complained of chest pain and underwent an EKG.  This 
treatment was received in San Diego, California.  She also 
testified that she underwent an EKG while stationed in Hawaii 
in 1983 or 1984.  At that time the veteran was prescribed 
Valium for her back.

The veteran testified that after separation from service she 
underwent an EKG in a VA facility in Jackson, Mississippi, 
and subsequently in San Diego, California and that she was 
treated continuously in Missouri and Albuquerque, New Mexico 
after that.  The veteran also testified that she had chest 
pain at night.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Secondary service connection can also be granted for a 
disability under the law.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310 (1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The claim does not need to be 
conclusive, but only possible in order to be well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
appellant has the burden of submitting evidence to show that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for there to be a well grounded 
claim for service connection, there must be evidence of 
incurrence or aggravation of a disease or injury during 
service, competent evidence that the veteran currently has 
the claimed disability, and evidence of a nexus between the 
inservice disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

Analysis

The service medical records show that the veteran was treated 
for chest pain in October 1985 during active duty, however an 
EKG done at the time was normal.  In contrast to the 
veteran's memory, service medical records do not show any 
other EKG was performed.  The records do show that an 
electromyography (EMG) was performed in October 1987, and 
that the veteran was provided with Valium for her back 13 
days later.  The Medical Board examination contained no 
indication that the veteran had a heart disorder.  As such, 
the only service medical records regarding the veteran's 
heart indicated normal findings.  Marked sinus arrhythmia was 
noted on an EKG within the first post-service year, but no 
cardiovascular disease was identified at that time and a 
heart disease has not been related to service or to the sinus 
arrhythmia identified in May 1989.  

As to the veteran's contention that her post-service heart 
disorder is secondary to the service-connected back 
disability, no factual or medical basis is in the record 
which would establish a such relationship, or the possibility 
of a relationship.  The veteran's belief that her 1995 
myocardial infarction is related to the back disability 
incurred during active service has been noted, but the 
veteran is not a physician, and she is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds that the claim as presented at the Board 
hearing for direct service connection is also not well 
grounded because there no competent evidence of a heart 
disorder during active duty.

Therefore, as there are no findings of a heart disorder in 
service, within the first post-service year or competent 
evidence of a nexus between a heart disorder and the service 
connected back disorder, the veteran's claim is not well 
grounded.  


ORDER

The claim for service connection for a heart disorder is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

